Case 1:18-cv-02351-RBJ Document 115-1 Filed 10/15/19 USDC Colorado Page 1 of 3




                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLORADO

 Civil Action No. 1:18-cv-02351-KLM

 FARMLAND PARTNERS INC.,

        Plaintiff,

 v.

 ROTA FORTUNAE (WHOSE TRUE
 NAME IS UNKNOWN), JOHN/JANE
 DOES 2-10 (WHOSE TRUE NAMES
 ARE UNKNOWN),

        Defendants.


        DECLARATION FROM RHIANNON N. BATCHELDER IN SUPPORT OF
      FARMLAND PARTNERS INC.’S MOTION TO COMPEL DISCOVERY FROM
                      DEFENDANT ROTA FORTUNAE



 I, Rhiannon N. Batchelder, declare that the following is true and correct based upon my personal

 knowledge:

              1. I am an attorney licensed to practice law in the State of New York. I work at the

 law firm Morrison & Foerster LLP and am counsel of record for Plaintiff Farmland Partners Inc.

 (“FPI”) in the above-captioned matter. I have personal knowledge of the facts set forth herein,

 and if called and sworn as a witness, could and would competently testify thereto.

              2. On October 7, 2019, Rota Fortunae (“RF”) provided FPI limited documents in

 response to FPI’s August 21, 2019, request for the production of documents. The documents

 produced by RF were anonymized, redacted, and lacked metadata and associated text. Exhibits



                                                  1
 sf-4098490
Case 1:18-cv-02351-RBJ Document 115-1 Filed 10/15/19 USDC Colorado Page 2 of 3




 A and B hereto are true and correct copies of two emails produced by RF in this document

 production.

              3. On August 21, 2019, FPI sent RF discovery that it had previously served on RF in

 November 2018. Exhibit C hereto is a true and correct copy of Farmland Partners Inc.’s First Set

 of Interrogatories to Rota Fortunae, and Exhibit D hereto is a true and correct copy of Farmland

 Partners Inc.’s First Set of Requests for the Production of Documents to Rota Fortunae.

              4. On September 13, 2019, FPI sent RF a notice for his deposition. Exhibit E hereto

 is a true and correct copy of that deposition notice and email transmitting same.

              5. On September 20, 2019, RF sent FPI his Responses to Farmland Partners Inc.’s

 First Set of Requests for Production of Documents to Rota Fortunae. Exhibit F hereto is a true

 and correct copy of RF’s responses to FPI’s document requests.

              6. On September 20, 2019, RF sent FPI his Responses to Farmland Partners Inc.’s

 First Set of Interrogatories to Rota Fortunae. Exhibit G hereto is a true and correct copy of RF’s

 interrogatory responses.

              7. On October 2, 2019, counsel for RF emailed counsel for FPI and described the

 limited and anonymized nature of discovery that RF is willing to provide. Exhibit H hereto is a

 true and correct copy of that email.

              8. On January 15, 2019, RF provided FPI with his First Amended Responses to

 Farmland Partners’ Jurisdictional Interrogatories 2 and 4. Exhibit I hereto is a true and correct

 copy of those interrogatory responses.

              9. I declare under penalty of perjury that the foregoing is true and correct to the best

 of my knowledge.


                                                    2
 sf-4098490
Case 1:18-cv-02351-RBJ Document 115-1 Filed 10/15/19 USDC Colorado Page 3 of 3




 Executed on: October 15, 2019

                                    Respectfully submitted,



                                     /s/ Rhiannon N. Batchelder
                                     Rhiannon N. Batchelder
                                     Morrison & Foerster LLP
                                     250 West 55th Street
                                     New York, NY 10019
                                     Telephone: 212-468-8000
                                     Facsimile: 212-468-7900
                                     Email: rbatchelder@mofo.com

                                     Attorney for Plaintiff, Farmland Partners Inc.




                                      3
 sf-4098490
